Title: To James Madison from Constant Taber and Asher Robbins, 12 July 1812 (Abstract)
From: Taber, Constant,Robbins, Asher
To: Madison, James


12 July 1812, Newport. Recommend that Capt. David Bartlett be awarded the rank of first captain for Rhode Island and state that Bartlett believes he is entitled to that rank because he has held a commission as a field officer, which the other captain from the state has not. Inform JM that Bartlett has forwarded or will forward evidence of his commission to the president.
